          Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 1 of 14




                                  SUPERIOR COURT OF
                               THE DISTRICT OF COLUMBIA




CARNECIA ROBINSON
3508 6th St SE
Washington DC, 20032

FLORENCE R. BARBER
1138 Barnaby Terrace SE                                     Civil No.
Washington DC, 20032

       Plaintiffs,
v.
BOARD OF ELECTIONS
1015 Half Street, SE, Suite 750
Washington, DC 20003


       Defendants.




                     COMPLAINT FOR EMERGENCY INJUNCTIVE RELIEF

 I.     Introduction
        In response to COVID-19, the Board of Elections closed 14 of the 17 polling locations in

 Ward 8, encouraged mail-in voting, and provided information for receiving mail-in ballots almost

 solely through mailed correspondence. Since at least 2019, an unknown number of Ward 8

 residents have been receiving mail intermittently and sporadically. As a result, Ward 8 residents

 who have not been receiving mail have not been receiving mail-in ballots like residents in other

 parts of the city. Ward 8 is 92.06% African American whereas the city as a whole is only 44.53%
             Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 2 of 14



African American.1 The Board of Election's policy to change nearly everything about the electoral

process, by mail, will have the effect of disenfranchising countless African American voters

because Ward 8 voters have not been reliably receiving mail for at least a year and Ward 8 voters

are overwhelmingly African American. The voters who did not receive their mail in ballots will

have to travel to the polls to exercise their right to vote. The public health emergency and curious

polling locations will alternatively depress voter participation and create grave health risk among

residents. African American Ward 8 voters seek the protections of Section 2 of the Voting Rights

Act, and equitable relief, from this Court in time for the BOE to prepare another polling location

in Ward 8 by May 26, 20202.



II.       Jurisdiction

       A. Jurisdiction is proper pursuant to D.C. Code §11-921. Personal jurisdiction is proper

against Defendant as it is an Independent Agency that operates in the District of Columbia.

       B. The Premises is located in the District of Columbia. All acts given rise to these claims

occurred in the District of Columbia.

       C. Venue is proper pursuant to D.C. Code §§ 13-422 and 13-423 on the basis that the

Defendant is an Independent Agency in the District of Columbia that committed acts and

omissions in the District of Columbia. All plaintiffs live in the District of Columbia.



III.      Parties

       A. Plaintiffs




1
    DC Health Matters, citing to http://www.dchealthmatters.org/demographicdata?id=131495&sectionId=940
2
    Plaintiffs’ Motion for Injunctive Relief and TRO will be filed later today.
             Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 3 of 14



Carnecia Robinson – Ms. Robinson is an African American Ward 8 resident who lives at 3508 6th

St SE #3. Ms. Robinson has been receiving unreliable mail service in the years since she has been

living at Congress Heights and Congress Park. She never received a mailed copy of her Voters’

Guide in order to request her absentee ballot. Over the years, Ms. Robinson has filed several

complaints concerning disruption to her mail service.



Florence R. Barber – Ms. Barber is an African American and long-time Ward 8 resident who lives

at 1138 Barnaby Terrace SE, Washington DC 20032. Ms. Barber did not receive mail between

May 9, 2020 and May 14, 2020. Ms. Barber never received a Voters’ Guide or Absentee Ballot

from the Board of Elections. Ms. Barber has been receiving irregular mail service for a number of

years. Mr. Barber states COVID-19 has made irregular mail delivery even more of a problem.



      B. Defendant

Board of Elections (hereinafter BOE) - The District of Columbia Board of Elections (DCBOE) is

the independent agency of the District government responsible for the administration of elections,

ballot access, and voter registration. DCBOE consists of three active Board members, an Executive

Director, and a General Counsel and a number of support staff who run the day-to-day operations

of the Agency.



IV.        Facts
      1.           In recent years, DC residents have had an option to 1) vote in person on Election

           Day, 2) vote in person prior to Election Day at the BOE, 3) vote at early vote sites and 4)

           vote by absentee, through the mail. Though absentee voting was neither promoted or

           widespread.
       Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 4 of 14



2.          This year, due to the public health emergency, the BOE has placed an emphasis on

     voting by absentee.

3.          On that basis, in April of 2020, the BOE reduced the election voting sites from

     every precinct in Ward 8 seventeen to three and notified people of the shift from in person

     voting to absentee voting primarily through Voters’ Guides sent by mail.

4.          Unfortunately, for Ward 8 voters Ward 8 residents do not regularly receive US mail

     and have not for years. Exhibit A.

5.          Over the years, Area Neighborhood Commissioner’s (hereinafter ANC’s) and

     leaders of Civic Organizations fielded numerous complaints from residents that they had

     received intermittent or sporadic mail delivery for sometimes weeks at a time. Exhibit A,

     B.

6.          Recently, complaints about not receiving mail appeared on listservs and social

     media where they were corroborated by other Ward 8 residents experiencing the same mail

     service disruptions. Exhibit C.

7.          Complaints about lack of mail service escalated to Congresswoman Eleanor

     Holmes Norton who engaged the Postmaster. Exhibit B.

8.          The Postmaster admitted to being aware of the problem and stated the lack of mail

     service in Ward 8 was the result of budget related short staffing caused by COVID-19,

     and that the problem would be resolved by pulling postal carriers from other routes and re-

     assigning them to Ward 8. Exhibit D.

9.          That explanation from the Postmaster notwithstanding, Ward 8 residents still

     receive their mail, intermittently and sporadically, and many have not yet received their

     requested mail-in ballots. Exhibit A.
           Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 5 of 14



10.            Many Ward 8 residents were receiving their mail intermittently and sporadically

      when the Voters' Guides were being sent by the BOE. Therefore, Ward 8 residents never

      received instruction on how to request a mail-in ballot; never received instruction on when

      the mail-in ballots were due; and never received instruction on the new polling locations.

11.            Additionally, many Ward 8 residents were receiving their mail intermittently and

      sporadically when their Ballots were being sent. Exhibit E.

12.            A greater than expected number of Ward 8 voters will have to appear in person to

      vote.

13.            Election Day will be confusing for many Ward 8 voters who have not received their

      ballots or instructions on where to vote from the BOE.

14.            Fear of deadly disease will depress voter participation among voters who sought

      mail-in ballots and never received them, and now have to vote in-person.

15.            Long lines and overcrowded polling places will also discourage voters from

      completing their ballots and contribute to depressed voter participation.

16.            Overcrowded polling places caused by an insufficient number of polling locations

      pose a public health risk. Exhibit F.

17.            Ward 8 is a hotspot for COVID-19. Ward 8 residents die from COVID-19 at a rate

      far disproportionate to the rest of the city.

18.            COVID-19’s disproportionate effect on Ward 8 residents has shown a spotlight on

      the structural inequalities in Ward 8 compared to the rest of the city:

      a.    24.84% of Ward 8 households earn under $15,000 per annum compared to 12.58% of

            District of Columbia households.
        Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 6 of 14



      b. 30.73% of Ward 8 families live below the poverty line compared to 13.51% of District

         of Columbia families.

      c. 24.36% of Ward 8 families with children live below the poverty line compared to

         9.99% of District of Columbia families with children.

      d. 17.39% of Ward 8 residents are unemployed compared 6.76% of District of Columbia

         residents.

      e. Despite its geographical isolation, 42.84% of Ward 8 residents do not own a vehicle

         compared to 35.89% of District of Columbia residents.

19.          For Ward 8 residents, inefficiencies with US Mail have exacerbated the problems

      of voting during COVID-19.

20.          Ward 8 residents not regularly receiving mail is representative of yet another

      structural inequality befallen Ward 8 residents.

21.          To prevent further health crisis and the disenfranchisement of almost exclusively

      African American voters, the city must act to prevent a totally predictable calamity at the

      polls beginning May 22nd and continuing through June 2, 2020.

22.          Due to unreliable mail delivery, many Ward 8 residents will appear at some polling

      place on June 2, 2020, since that is the most widespread date affiliated with the election.

23.          Ward 8 residents have by and large not availed themselves of mail-in ballots, at

      least partially because of difficulties with US Mail. Exhibit G.

24.          BOE selected three polling places: Barry Farm Recreation Center, Anacostia High

      School, and Malcolm X Opportunity Center, which will further depress voter participation.

25.          Historically, the most populous voting centers in Ward 8 are located along Southern

      Ave. Exhibit H, I.
        Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 7 of 14



26.          Of the three polling locations in Ward 8, two are on geographically opposite ends

      of the Ward from the most populous voting precincts: 125, 121, 116, 126, and 124. These

      two are the Barry Farm Recreation Center and the Anacostia High School. Exhibit I, K.

27.          The other polling location is the Malcolm X Opportunity Center, which is roughly

      the geographic center of Ward 8. Id.

28.          Recent demographic change in Ward 8 has concentrated mostly in the Fairlawn

      neighborhood, where some gentrification has occurred, and the residents are on

      average whiter than the residents in the rest of Ward 8. Exhibit J.

29.          The Fairlawn Neighborhood is sandwiched between Anacostia Highschool and

      Barry Farm Recreation Center, giving those Ward 8 residents neighborhood level

      walking access to two nearby polling locations. Exhibit I.

30.          The most populous voting precincts in Ward 8, along Southern Ave, also have the

      highest concentration of African Americans. Exhibit H, I, J.

31.          Voters in the precincts along Southern Avenue are closest to Malcolm X

      Opportunity Center. Exhibit H and I.

32.          3rd St., Woodland, and Buenavista neighborhoods have gang rivalries which will

      discourage voter participation at the Malcolm X Opportunity Center for nearby residents.

33.          Moreover, Anacostia High School and Barry Farm Recreation Center are not within

      walking distance for voters from the most populous voting precincts. Exhibit H, I.

34.          Public transportation from the most populous voting precincts to Anacostia High

      School or Barry Farm Recreation Center is not only risky during the pandemic, but also,

      bus service has been limited during the pandemic.
        Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 8 of 14



35.          Even during normal times bussing from one end of the Ward to the other can take

      over an hour.

36.          Voters from the most populous voting precincts in Ward 8, are among the most

      disinvested and financially impoverished in the city and will likely visit the nearest location

      at the Malcolm X Opportunity Center.

37.          Malcolm X Opportunity Center is not within walking distance of 4 of the 5 most

      populous voting precincts in Ward 8 (precincts 125, 121, 126, 124). Exhibit H, I.

38.          Since the five most populous voting precincts are only somewhat convenient to one

      polling location it will lead to overcrowding and a significant public health risk for voters,

      many of which never received mail-in ballots or Voters' Guides, and through no fault of

      their own must appear in person in order to vote.

39.          Only having one polling location convenient to the most populous voting precincts

      when many voters did not receive absentee voting materials will result in overcrowding

      and a significant health risk for voters, which will force almost exclusively African

      Americans to choose between their health and voting.


                                         Count One
                                 Voting Rights Act, Section II
                                        52 USC 10301

40.          Plaintiff incorporates paragraphs 1-39 as if stated herein.

41.          A violation of the Voting Rights Act is established if, based on the totality of

      circumstances, it is shown that the political processes leading to nomination or election in

      the State or political subdivision are not equally open to participation by members of a

      protected class.
        Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 9 of 14



42.          If members of a protected class have less opportunity than other members of the

      electorate to participate in the political process and to elect representatives of their choice

      then that violates the Voting Rights Act.

43.          The BOE's response to the COVID-19 public health crisis has been to close the

      majority of polling locations city wide, as well as 14 of the 17 polling locations located in

      Ward 8.

44.          Instead of in-person voting, the BOE encouraged District residents to request mail-

      in ballots via Voters' Guides that the BOE mailed to residents.

45.          While the BOE changed nearly every aspect of the voting process, notifying

      registered DC voters of the changes by mailed Voters' Guides, Ward 8 residents were not

      receiving mail.

46.          While the BOE mailed mail-in ballots that had been requested, Ward 8 residents

      were not receiving mail.

47.          The BOE knew, or should have knew, about complaints that Ward 8 residents were

      not receiving mail.

48.          Ward 8 is 92.06% Black whereas the rest of DC is 44.53% Black.

49.          Given the totality of the circumstances, such as the recent, hastily implemented

      policy shifts by the BOE, the levels of inequality persistent in Ward 8 for decades and the

      longstanding failure of the District of Columbia government to address equity in Ward 8,

      the longstanding structural issues with Ward 8 residents receiving mail, and polarized

      voting in Ward 8 compared to the rest of the city, the BOE should have conducted targeted

      outreach among Ward 8 residents, providing them with alternative methods of receiving

      absentee voting materials other than US Mail, in order to allow Ward 8 residents equal
       Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 10 of 14



      opportunity to participate in the electoral process compared to residents in other parts of

      the city.

50.           Section 2 of the voting rights Act requires that the BOE provide Ward 8 residents,

      whom are 92.06% African American, with the opportunity to participate in the election

      process on par with other residents in the city.

51.           Since the BOE thus far has not conducted targeted outreach for Ward 8 residents,

      BOE's procedures for absentee voting during the time of COVID-19 and enhanced public

      health risk was imposed in such a manner so as to abridge a contingent of potential voters

      that are 92.06% African American of their ability to vote.


                                          Count 2
                                 Voting Rights Act, Section 2
                                       52 USC 10301

52.           Plaintiff incorporates paragraph 1-51 as if stated herein.

53.           A violation of the Voting Rights Act is established if, based on the totality of

      circumstances, it is shown that the political processes leading to nomination or election in

      the State or political subdivision are not equally open to participation by members of a

      protected class.

54.           If members of a protected class have less opportunity than other members of the

      electorate to participate in the political process and to elect representatives of their choice,

      then that violates the Voting Rights Act.

55.           The BOE's hyperlocal, Ward 8 response to the COVID-19 health emergency has

      been to close 14 of the 17 voting precincts.

56.           Of the BOE designated polling locations, every single one of them is located in, or

      directly adjacent to, the most non-African American census tracts in Ward 8. 28% African
       Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 11 of 14



      American (Barry Farm Recreation, CS 71.04, 28% African American; Anacostia High

      School, CS 76.05, 84.74% African American; and, Malcolm X Opportunity Center, CS

      98.04, 88.91% African American) Exhibit J.

57.          By contrast, 4 of the 5 most segregated African American and populous voting

      precincts in Ward 8 have no easily accessible or walkable voting locations in or adjacent

      to them (precincts 125, 121, 126, and 124).

58.          The most segregated and populous voting precincts in Ward 8 only received one

      voting location that is somewhat convenient.

59.          The most populous voting precincts in Ward 8 are nearly 100% African American,

      with only one precinct (precinct 116) below 96.5% African American.

60.          Given the totality of the circumstances, such as the recent, hastily implemented

      policy shifts by the BOE, the levels of inequality persistent in Ward 8 for decades and the

      longstanding failure of the District of Columbia government to address equity in Ward 8,

      the longstanding structural issues with Ward 8 residents receiving mail, the polarized

      voting in Ward 8 compared to the rest of the city, and the relative geographic isolation of

      Ward 8 residents coupled with less likelihood of owning a car and higher likelihood of

      living in poverty, BOE should open more polling places or at least geographically distribute

      the polling places throughout Ward 8, in order to allow Ward 8 residents in the most

      segregated and populous voting precincts equal opportunity to participate in the electoral

      process compared to residents in other parts of the ward that have more white people.

61.          Section 2 of the Voting Rights Act requires that the BOE provide residents of Ward

      8, including those that live in the most populous voting precincts and are nearly

      100% African American, with the opportunity to participate in the election process on par
            Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 12 of 14



           with residents in less segregated neighborhoods like Fairlawn and the Navy base ,which

           are statistically whiter than the rest of Ward 8.

     62.          BOE's practice of placing the majority of polling locations in whiter neighborhoods

           during the time of COVID-19 and enhanced public health risk was imposed in such a

           manner so as to abridge a contingent of nearly 100% African American voters who live in

           the most populous voting precincts in Ward 8 of their ability to select a candidate of their

           choosing by diluting African American vote through manipulation of polling locations.



V.         Conclusion

           For the foregoing reasons, Plaintiffs pray the court extends Section 2 Voting Rights Act

protection to plaintiffs and similarly situated African American voters, so they may participate in

fair elections.


           Wherefore, Plaintiffs seek the following relief:

     A.           Order Defendant to provide additional polling locations in the most populous

           precincts, such as at Ferebee Hope or Hendley School.

     B.           Order Defendant to pay court costs and attorney’s fees.


                                                      Respectfully submitted,


                                                      s/Aristotle Theresa, Esq
                                                      Aristotle Theresa (DC Bar No. 1014041)
                                                      STOOP LAW
                                                      1604 V St SE
                                                      Washington DC, 20020
                                                      (202) 651-1148
                                                      actheresa@stooplaw.com
Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 13 of 14
        Case 1:20-cv-01364-DLF Document 1 Filed 05/21/20 Page 14 of 14



                                  CERTIFICATE OF SERVICE

I, Aristotle Theresa, hereby certify a true and correct copy of the foregoing COMPLAINT
was served to the following defendants on May 18, 2020.


Terri D. Stroud, Esq
BOARD OF ELECTIONS
General Counsel
1015 Half Street, SE, Suite 750
Washington, DC 20003
tstroud@dcboe.org

Tel: (202) 727-2525




                                               s/Aristotle Theresa, Esq
                                               Aristotle Theresa (DC Bar No. 1014041)
                                               STOOP LAW
                                               1604 V St SE
                                               Washington DC, 20020
                                               (202) 651-1148
                                               actheresa@stooplaw.com
